United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                        August 28, 2007

                                                               Charles R. Fulbruge III
                               No. 05-60124                            Clerk
                             Summary Calendar


                              JUANA GEHRING,

                                                                 Petitioner

                                  versus

                         ALBERTO R. GONZALES,
                    UNITED STATES ATTORNEY GENERAL,

                                                                Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                          (No. A71 563 830)


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Juana Gehring, a native and citizen of Mexico, petitions for

review   of   the   order   reinstating    her   1994   deportation    order.

Gehring contends the reinstatement violated her due-process rights

because the streamlined reinstatement procedures denied her rights

to: develop a record; have an attorney present; and have an

impartial decision-maker.      Gehring has not asserted, however, that

the result would have been different had she been given these

procedural safeguards.        Nor does she challenge the immigration


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
officer’s findings in support of reinstating her 1994 deportation

order.      Because she has not shown she was prejudiced, we do not

reach the merits of her due-process claim.                See Ojeda-Terrazas v.

Ashcroft, 290 F.3d 292, 302 (5th Cir. 2002).

      Gehring next contends 8 U.S.C. § 1231(a)(5) is impermissibly

retroactive as applied to her case because she reentered the United

States before the statute was enacted.                  As she concedes in her

reply brief, however, her contention is foreclosed by Fernandez-

Vargas v. Gonzales, 126 S. Ct. 2422, 2425 (2006).

      Gehring also asserts the underlying 1994 deportation order was

invalid because: (1) her due-process rights were violated when she

was   not    given    an    opportunity       to   be    heard   concerning    her

deportation; and (2) exceptional circumstances beyond her control

prevented her attending the deportation hearing. This claim, filed

under 28 U.S.C. § 2241, was transferred to this court pursuant to

the REAL ID Act, Pub. L. No. 109-13, 119 Stat. 231 (11 May 2005).

      That    Act    did   not   alter    our   jurisdictional requirements:

(1) administrative remedies must be exhausted prior to seeking

judicial review of a removal order; and (2) a collateral attack on

a deportation order may be considered only if the deportation

involved a gross miscarriage of justice. Ramirez-Molina v. Ziglar,

436 F.3d 508, 514-15 (5th Cir. 2006).              Gehring has not shown the

requisite     gross   miscarriage        of   justice.     Therefore,   we    lack

jurisdiction to consider her collateral challenge. See id. at 514-

15.




                                          2
     Accordingly, Gehring’s petition for review is DENIED in part

and DISMISSED in part.




                               3